Truly, J.,
delivered the opinion of the court.
Code 1892, § 1408, which provides that every person indicted for a capital crime may have served on him or his counsel a copy of the indictment and a list of the special venire summoned for his trial one entire day before such trial, attaches as a condition precedent to this privilege that the demand therefor shall be “by motion in writing before the completion of the drawing of the spécial venire.” In the instant case, as appears from the very frank statement of counsel themselves, no demand for such copy and list, no motion in writing therefor, was made until after the drawing of the special venire had been completed. It was therefore within the exercise of judicial discretion to deny the motion when subsequently presented. Hence this assignment of error is not tenable, especially in view of the further fact that there is no pretense that the appellant experienced any difficulty in procuring a perfectly fair and impartial jury, and it is not shown that he was in any manner prejudiced by the action of the court.
The assignment of error predicated of the cross-examination of the appellant is without merit. The question objected to was itself a perfectly proper one, and the state might with perfect *378propriety have gone further in the investigation, had the district attorney so desired.
The action of the court in refusing the instruction as to manslaughter was manifestly correct. According to appellant’s own story the homicide was either a deliberate murder or was committed in self-defense. The jury accepted the theojry of the state and convicted the appellant, and we are clearly of the opinion that the evidence-fully sustains their finding.

A'ffirmed.